          Case 1:18-cv-00074-SPW Document 89 Filed 05/26/20 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                           DISTRICT OF MONTANA
                             BILLINGS DIVISION


L.B., INDIVIDUALLY AND ON                       Case No. CV-18-74 -BLG-SPW
BEHALF OF D.B., A MINOR,
                                               JUDGMENT IN A CIVIL CASE
                      Plaintiffs,

  vs.

UNITED STATES OF AMERICA,
  BUREAU OF INDIAN AFFAIRS,
  and DANA BULLCOMING, an
  agent of the Bureau of Indian
  Affairs sued in his individual
  capacity,

                      Defendants.


         Jury Verdict. This action came before the Court for a trial by jury. The
  issues have been tried and the jury has rendered its verdict.

   X    Decision by Court. This action came before the Court for bench trial,
  hearing, or determination on the record. A decision has been rendered.

         Judgment is entered in favor of plaintiff L.B and against Defendant Dana
  Bullcoming as stated in the Court's Order Document 88. Damages are awarded to
  L.B. in the amount of $1,611,854.00.

        Dated this 26th day of May, 2020.

                                    TYLER P. GILMAN, CLERK

                                    By: /s/ E.Hamnes
                                    E.Hamnes , Deputy Clerk
